Title: Bartholomew Dandridge, Jr., to James McHenry, 15 March 1796
From: Dandridge, Bartholomew Jr.
To: McHenry, James


          
            [Philadelphia] March 15. 1796
          
          By the Presidents order B. Dandridge respectfully transmits the enclosed papers to The Secy of War; & informs him that the ideas on the subject of them both of The Secy of War & Secy of

State, are agreeable to those of the President. The President suggests that by consult[i]ng with Genl Wayne perhaps a better distribution of the troops might be had—this however he submits to the Secretary.
        